Citation Nr: 0803840	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for claimed lumbosacral 
strain ("lower back condition"). 

3.  Entitlement to service connection for arteriosclerosis 
obliterans ("poor circulation"), secondary to lower back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to June 
1983 in the United States Army.  He served in the Army 
Reserves from June 1983 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in, 
Montgomery, Alabama.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in December 2007.  A transcript 
of this hearing has been associated with the VA claims file.

The issues of entitlement to a lower back condition and poor 
circulation are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sinusitis was not manifest during service and is not 
attributable to service.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
November 2003.  While this letter was issued subsequent to 
the appealed rating decision, the veteran's case was 
subsequently readjudicated in a July 2004 Statement of the 
Case, consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in March 
2006 and October 2006 letters.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
The veteran contends that he was treated for sinusitis while 
in service, as indicated by the August 2003 Notice of 
Disagreement ("NOD") and August 2002 lay statement.  He 
asserts that he was first treated for sinusitis when he was 
stationed in Germany during the early 1980's and he was 
prescribed medication for sinuses which he continued to take 
until his discharge, as indicated by the December 2007 
hearing transcript on page 5.  
 
The veteran's service medical records show treatment for 
allergic rhinitis in August 1978 and March 1981.  In November 
1981, the veteran was treated for a "head cold."  In a 
Report of Medical History dated January 1978, the veteran 
answered "no" to the following question:  "have you ever 
had or have you now had sinusitis;" however, the veteran 
answered "yes" to "have you ever had or have you now had 
throat trouble."  The January 1978 Report of Medical 
Examination noted normal sinuses.  The January 1982 Report of 
Medical Examination revealed normal sinuses and it was noted 
that the veteran was not taking any medication.  The veteran 
elected to not undergo a separation examination, as indicated 
on the June 1983 Disposition Form.
 
The veteran's treatment records while in the Reserves also do 
not show chronic condition of sinusitis.  In the Reports of 
Medical History dated November 1983, February 1990, March 
1990, and September 1994, the veteran answered "no" to the 
following questions:  "have you ever had or have you now had 
sinusitis" or "have you ever had or have you now had 
sinusitis ear nose or throat trouble."  In the November 1983 
and March 1990 Medical History Reports, the veteran handwrote 
that he was "on no medication."  In the Report of Medical 
Examinations dated November 1983, February 1990. March 1990, 
September 1994, the clinical evaluations showed normal 
sinuses.  Moreover, Annual Medical Certificates dated March 
1995, January 1996, and December 1996 reflect that the 
veteran was not taking any medication for sinus problems.

There are no private treatment records for sinusitis in the 
claims file.
 
In a March 2002 VA examination, the veteran told the examiner 
that he as had sinus problems since 1979 with symptoms of 
drainage in his throat and sneezing.  The veteran also told 
the examiner that he was given some sinus medicine and 
antibiotics, which only provided temporary relief.  He 
further told the examiner that he has been on antibiotics and 
cough preparations intermittently.  The examiner confirmed 
the diagnosis of sinusitis through x-ray evidence and noted 
that it was stable.  

The veteran was examined by the VA in May 2007.  The examiner 
reviewed the claims file.  The medical examiner noted that 
the veteran was treated for allergic rhinitis in August 1978.  
The veteran told the examiner that he was treated for a cold 
in 1978.  According to the examiner, the veteran was not 
specific about any treatment thereafter and he currently uses 
Tylenol Sinus for his symptoms.  He suffered from watery 
eyes, sneezing, and rhinorrhea, congestion, postnasal drip, 
and popping in his ears.  The examiner mentioned that the 
veteran has never seen an ENT (Ear, Nose, and Throat) doctor.  
The examiner diagnosed allergic rhinitis.  He stated that:

It is not at least as likely as not the patient's 
present sinus impairment is related to his rhinitis 
while in the military.  The patient has 
documentation where he was treated for a cold in 
August 1978.  In March 1981, the impression was 
rhinitis.  The patient has no medical records which 
support ongoing medical care for rhinitis since 
that time.
 
The veteran's lay statements are not indicative of continuity 
of sinusitis since service, as they are unsupported by the 
complete absence of treatment for this disorder either in 
service or soon thereafter and the unfavorable May 2007 VA 
examination opinion.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (holding the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 
2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for sinusitis, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  
The record reveals that the veteran has applied for Social 
Security Benefits for his lower back condition, as indicated 
by the May 2007 VA examination.  Therefore, the lower back 
condition and the poor circulation claims must be remanded 
for additional development and adjudication.




Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of records pertinent to the 
veteran's claim for SSA benefits and a 
copy of the determination awarding 
benefits.

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


